Citation Nr: 1001942	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that that 
confirmed and continued the 50 percent evaluation in effect 
for PTSD.  The appeal was previously before the Board in 
March 2008 and the Board remanded it for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

VA treatment reports indicate that the Veteran has been seen 
at the Vet Center.  In March 2008, the Board remanded the 
Veteran's claim and instructed the RO/AMC to obtain recent VA 
treatment reports, including Vet Center records.  Recent VA 
treatment reports were associated with the Veteran's claims 
file, however, Vet Center treatment records were not 
obtained.  

It is unclear whether records from the Vet Center may be 
requested directly by the RO/AMC, or whether a release form 
is necessary.  The Veteran responded to the April 2008 VCAA 
letter by submitting signed release forms which were 
otherwise blank.  Although noted in the SSOC that the 
documents were signed but not completed, the AMC did not 
advise the Veteran that a name and address was required on 
the form before records could be obtained, nor was it 
indicated that Vet Center records could not be requested.  
Thus, on remand, the RO/AMC should request Vet Center records 
from the Wilmington Vet Center dating from 2003 to the 
present.  If a release form from the Veteran is necessary to 
obtain such records, the Veteran should be requested to 
complete such, and advised that he must complete the form to 
include the name and address of the Vet Center.  He should 
also be asked to properly complete a release form to include 
the name and address for any private psychiatric treatment he 
has received since 2003.

As the Veteran's representative has argued that the Veteran 
is entitled to a total disability rating based on 
unemployability and in light of Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Board finds that a VA examination to 
address the impact of the Veteran's PTSD on employment would 
aid in addressing the Veteran's claim for an increased rating 
for PTSD.  

The Board also notes that the representative argued that the 
Veteran was receiving benefits from the Social Security 
Administration.  However, the document referenced actually 
reveals that the Veteran is receiving benefits from the 
Railroad Retirement Board (RRB).  Although some records from 
RRB are of record, it is unclear whether all evidence used in 
making their decision have been provided.  Thus, on remand 
the RO/AMC should request records from the RRB, to include 
the medical records used in rendering their decision.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for PTSD since 2003.  
Advise him that he must complete the 
release form to include the name and 
address of the medical providers.  After 
securing the necessary release, the RO/AM 
should obtain these records.

2.  Obtain copies of Vet Center treatment 
records pertaining to the Veteran's PTSD 
dating since 2003 from the Wilmington Vet 
Center.  If the records cannot be obtained 
without a release form, the Veteran should 
be advised to fully complete the release 
form with the name and address.  If the 
Veteran does not provide a completed form 
and the records cannot be obtained, the 
RO/AMC should note such in the file. 

3.  Obtain mental health treatment records 
from the VA Medical Center in Wilmington, 
Delaware dating since June 2008.

4.  The RO/AMC should obtain from the 
Railroad Retirement Board the records 
pertinent to the Veteran's claim for 
disability benefits as well as the medical 
records relied upon concerning that claim.

5.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and severity of his 
PTSD.  The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following examination of the 
Veteran, the examiner should indicate the 
impact the Veteran's PTSD has on his 
ability to obtain or retain gainful 
employment.

6.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


